Case 1:09-cv-07840-.]GK Document 350

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

D’AMICO DRY D.A.C.,
Plaintiff, 09~cv-7840 (JGK)

- against - OPINION AND ORDER

 

PRIMERA MARITIME (HELLAS) LIMITED,
ET AL.

Defendants.

 

JOHN G. KOELTL, District Judge:

This case is a judgment enforcement action. The Court of
Appeals for the Second Circuit has determined that this Court
has subject matter jurisdiction to hear this action. See d’Amico

Dry Ltd. v. Primera Mar. (Hellas) Ltd., 886 F.Bd 216 (Zd Cir.

 

2018). The plaintiff, d’Amico Dry d.a.c. (“d’Amico Dry”), seeks
to collect on a judgment of $1,766,278.54 plus attorney’s fees,
costs, and interest, obtained in England and entered on June 19,
2009 (the “English Judgment”), against defendant Primera
Maritime (Hellas) Limited (“Primera”).

d’Amico Dry contends that the Court should recognize the
English Judgment and, first, enter a judgment against Primera;
second, enter default judgments against nonappearing defendants
Paul Coronis, Nicholas (or Nikolaos) Coronis, Primera Ocean

Services S.A., and J.P.C. Investments S.A.; and, third, enter a

 

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 112_`/22/18 Page 2 of 68

judgment against the other appearing defendantsl as the
successors-in-interest and/or alter egos of the Coronis family
and Primera. This case is a saga of the almost ten-year-long
efforts d’Amico Dry has made to enforce its English Judgment
against Primera and the efforts Primera and its alter egos have
made to evade enforcement of that judgment. The time for payment
has come.

The Court held a nonjury trial. Having reviewed the
evidence and assessed the credibility of the witnesses, the
Court now makes the following findings of fact and reaches the
following conclusions of law.

I. PROCEDURAL POSTU`RE

In September 2009, d’Amico Dry filed suit in this Court

under this Court’s admiralty jurisdiction to enforce a money

judgment issued by the English High Court of Justice for breach

 

1 The other appearing defendants are Sonic Finance Inc., Mirage
Finance Inc., Handy Finance lnc., Pasha Finance lnc., Movida
Finance Inc., Element Finance lnc., Caldera Marine Co. Ltd.,
Adalia Marine Co. Ltd., Seasatin Navigation Inc., Annamar
Navigation lnc., Seasafe Navigation lnc., Chemnav lnc.,
Primebulk Shipmanagement Ltd., Bulknav lnc., and Chemnav
Shipmanagement Ltd. (collectively, the “alter ego defendants”).
While Nikka Finance, Inc. (“Nikka”), initially appeared in this
action, the Court granted the motion by that defendant to
dismiss the case against it for lack of personal jurisdiction.
Dkt. No. 349. That motion was uncontested so that the underlying
issue of alter ego liability with respect to that defendant
could be decided in the Southern District of Alabama.

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 3 of 68

of the Forward Freight Agreement {“FF ”) between d’Amico Dry and
Primera. Primera moved to dismiss this action for lack of
subject matter jurisdiction.

The complex procedural history of this case is detailed in

this Court's August 13, 2016 Opinion, D’Amico Dry Ltd. v.

 

Primera Maritime (Hellas) Ltd.r 201 F. Supp. 3d 399, 401W02

 

(S.D.N.Y. 2016), and the Court of Appeals’ opinion, d'Amico Dry
§td;, 886 F.Bd at 219-22. This Court held a nonjury trial from
May 9, 2016 through May 12, 2016, to determine whether this
Court had subject matter jurisdiction and, if so, whether the
FFA should be enforced against Primera and the other defendants.
The Court of Appeals has now determined that this Court has
subject matter jurisdiction. This Court now addresses the
defendants’ new argument that there is no personal jurisdiction
over them, and then proceeds to determine whether the English
Judgment should be enforced against Primera and the other
defendants.
II. FINDINGS OF FACT
A. The Parties

1" d’Amico Dry was at all material times a dry bulk vessel owning

and operating company incorporated in Ireland. Stipulated Fact

I 1.2 In 2008, d'Amico Dry owned and operated a fleet of

 

2 “Stipulated Fact” refers to the Stipulations of Fact appended
to the Pretrial Order.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 4 of 68

Panamax and Handysize bulk carriers. Many of the vessels were
owned by d'Amico Dry and others were chartered on long term
time charters. Tr.3 at 45, 48.

2.Primera was, at all material times, incorporated in Liberia
with its registered address of 80 Broad Streetjr Monrovia,
Liberia. Stipulated Fact I 2.

3. J.P.C. Investments S.A. a/k/a JPC Investments S.A. (“J.P.C.
Investments”) was, at all material times, incorporated in
Liberia with its registered address of 80 Broad Street,
Monrovia, Liberia. Exs.4 4, 30.

4. Primera Ocean Services S.A. (“Primera Ocean”) was, at all
material times, incorporated in Liberia with its registered
address of 80 Broad Street, Monrovia, Liberia. Ex. 19 at 9.

5.Caldera Marine Co., Ltd. (“Caldera”) was, at all material
times, incorporated in Malta with its registered address of
198 Old Bakery Street, Valletta, Malta. Stipulated Fact I 3.

6.Ada1ia Marine Co., Ltd. (“Adalia”) was, at all material times,
incorporated in Malta with its registered address of 198 Old

Bakery Street, Valletta, Malta. Stipulated Fact I 4.

 

3 “Tr.” refers to the transcript of the trial in this case held
between May 9 and 12, 2016.

4 “Ex.” refers to d’Amico Dry’s trial exhibits unless otherwise
noted.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 5 of 68

r?.Mirage Finance, Inc. (“Mirage”) was, at all material times,
incorporated in The Marshall islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, The Marshall lslands MH 96960. Stipulated Fact
I 5.

8. Sonic Finance, lnc. (“Sonic”) was, at all material times,
incorporated in The Marshall Islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, The Marshall Islands MH 96960. Stipulated Fact
i 6.

9.Pasha Finance, lnc. (“Pasha”) was, at all material times,
incorporated in The Marshall Islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
lsland, Majuro, The Marshall lslands MH 96960. Stipulated Fact
i 7.

10. Movida Finance, Inc. (“Movida”) was, at all material times,
incorporated in The Marshall Islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, The Marshall islands MH 96960. Stipulated Fact
§ 8.

11. Element Finance, Inc. (“Element”} was, at all material
times, incorporated in The Marshall Islands with its

registered address of Trust Company CompleX, Ajeltake Road,

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 6 of 68

Ajeltake leland, Majuro, The Marshall lslands MH 96960.
Stipulated Fact i 9.

12. Handy Finance, Inc. (“Handy”} was, at all material times,
incorporated in The Marshall Islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
Island, Majuro, The Marshall Islands MH 96960. Stipulated Fact
T ii.

13. Seasatin Navigation, lnc. (“Seasatin”) was, at all material
times, incorporated in The Marshall Islands with its
registered address of Trust Company Complex, Ajeltake Road,
Ajeltake Island,r Majuro, The Marshall lslands MH 96960.
Stipulated Fact i 12.

14. Annamar Navigation, lnc. (“Annamar”) was, at all material
times, incorporated in The Marshall lslands with its
registered address of Trust Company Complex, Ajeltake Road,
Ajeltake island, Majuro, The Marshail Islands MH 96960.
Stipulated Fact I 13.

15. Seasafe Navigation, Inc. (“Seasafe”) was, at all material
times, incorporated in The Marshall lslands with its
registered address of Trust Company Complex, Ajeltake Road,
Ajeltake lsland, Majuro, The Marshall lslands MH 96960.
Stipulated Fact I 14.

16. Bnlknav, lnc. (“Bulknav”) was, at all material times, a

Marshall lslands corporation with its registered address of

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 7 of 68

Trust Company Complex, Ajeltake Road, Ajeltake lsland, Majuro,
The Marshall lslands MH 96960. Stipulated Fact l 15.

17. Bulknav was, at all material times, a holding company for
all of the shares of Caldera, Adalia, Sonic, Mirage, Nikka,
Handy, Pasha, Movida, Element, Moondance Maritime Enterprises
S.A. and Rocket Finance Inc. Stipulated Fact I 16.

18. Primebulk Shipmanagement, Ltd. (“Primebulk”} was, at all
material times, a ship-management company incorporated in The
Marshall lelands with its registered address of Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, The Marshall
islands MH 96960. Stipulated Fact I 17.

19. Chemnav Shipmanagement, Ltd. (“Chemnav Shipmanagement”)
was, at all material times, a ship~management company
incorporated in The Marshall Islands with its registered
address of Trust Company Complex, Ajeltake Road, Ajeltake
lsland, Majuro, The Marshall lslands MH 96960. Stipulated Fact
l 18.

20. Chemnav, lnc. (“Chemnav”) is incorporated in The Marshall
lslands with its registered address of Trust Company Complex,
Ajeltake Road, Ajeltake lsland, Majuro, The Marshall lslands
MH 96960. Stipulated Fact l l9.

21. Paul Coronis is an individual born in England to Nicholas

Coronis and Annabel Charlton. He was educated and qualified as

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 8 of 68

an English solicitor and practiced with the law firms Reed
Smith and Norton Rose. Tr. at 156-57.

22. Nicholas Koronis a/k/a Nikolaos Koronis a/k/a Nicholas
Coronis (“Nicholas Coronis”) is the father of Paul Coronis.
Stipulated Fact I 20.

23. Annabel Charlton, a/k/a Annabel Coronis, is the wife of
Nicholas Coronis and the mother of Paul Coronis, Chianna
Coronis, and Jonathon Coronis. Stipulated Fact l 21.

2€. Chianna Coronis is the only daughter of Nicholas Coronis
and Annabel Coronis. Stipulated Fact i 22.

25. Jonathon Coronis is the youngest son of Nicholas Coronis
and Annabel Coronis. Stipulated Fact § 23.

26. Anastasia Kalogirou is the grandmother of Paul Coronis,
Chianna Coronis and Jonathon Coronis. Stipulated Fact I 24.

27. Paul Coronis ordered the incorporation of Sonic, Mirage,
Pasha, Handy, Movida, Seasatin, Annamar, Seasafe, and Bulknav.
Tr. at 158~59.

B. Primera/d'Amico Dry FFA

28. d’Amico Dry entered into the FFA with Primera on September
2, 2008, whereby Primera agreed to buy and d'Amico Dry agreed
to sell freight futures for 45 days within the months of
January, February and March 2009 respectively. Stipulated Fact
ll 32, 34. Paul Coronis was responsible for trading FFAs at

Primera. Tr. at 178.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 9 of 68

29. At the time it entered into this and other FFA trades
representing potentially tens of millions of dollars of debt
for Primera, Primera had assets of approximately $132,000. Tr.
at 205#06.

30. Starting around mid-September or October 2008, the freight
market dropped precipitously. Tr. at 206-07. As of October
2008, Paul Coronis believed that Primera would lose
substantially on its FFA trade with d’Amico Dry, as it already
had and would in many of its other FFA trades. Tr. at 207;
Paul Coronis knew as of that time that he would likely be
unable to pay Primera's FFA obligations because others,
especially industrial Carriers, lnc., were not paying Primera.
Tr. at 210.

31. ln late 2008 and early 2009, Primera was unable to pay its
FFA obligations. Tr. at 210.

32. As of January 30, 2009, Primera owed d’Amico Dry
$795,963.20 under the FFA. EX. 32. Despite d'Amico Dry's due
demand for payment, Primera failed to remit payment to d’Amico
Dry in respect of the January 2009 contract month. This was a
breach of the FFA. Stipulated Fact l 36.

33. As a result of Primera’s breach, d’Amico Dry became
entitled to terminate the FFA. Stipulated Fact I 3?.

34. d’Amico Dry terminated the FFA on or about February 23,

2009. Stipulated Fact l 38.

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 10 of 68

35. Primera’s breach of the FFA resulted in d’Amico Dry’s loss
of 51,752,973.30 exclusive of interest, costs and attorney’s
fees. Ex.l.

36. Pursuant to Clause 15 of the FFA contract, all disputes
arising thereunder were to be submitted to the English High
Court with English law to apply. Stipulated Fact l 39.
Pursuant to the ISDA Master Agreement, the Defaulting Party is
responsible for the other party’s costs of collection. Ex. 31
at 88.

37. d’Amico Dry commenced legal proceedings against Primera in
the High Court of Justice Queen's Bench Division,r Commercial
Court under Claim No. 2009 Folio 218 in accordance with the
FFA contract. Ex. 1.

38. On June l9, 2009, the High Court of Justice, by The
Honorable Mr. Justice Flaux, entered a final, unappealable
judgment against Primera in the sum of $1,766,278.54
(comprising the principal due of US $1,752,973.30 together
with interest at the contractual rate accrued up to June 19,
2009). EX. l. Legal costs in the amount of GBP 17,000 which
converts to $28,056.39, were also awarded. Stipulated Fact
L 41. Postjudgment interest at the rate of 8 percent per annum
was also awarded in accordance with English law, as were
future legal fees incurred to collect the judgment. Exs. 1,

104.

10

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 11 of 68

39. d’Amico Dry commenced this action against Primera on
September llr 2009, to recognize and enforce the English
Judgment. Thereafter, in December 2010, d'Amico Dry moved to
add the alleged alter ego defendants. On December 21, 2010,
the Court granted d’Amico Dry's motion to amend the complaint
and on December 23, 2010, d'Amico Dry filed the amended
complaint and commenced efforts to serve the alter ego
defendants. Dkt. Nos. l, 44, 64.

40. Since 2009, vessels connected to the defendants in this
case were attached in Los Angeles, Houston, and New Orleans.

Flame S.A. v. M/V Lynx, No. lOcv278, 2010 WL 10861354 (E.D.

 

Tex. June 22, 2010); Flame S.A. v. Pasha Fin., lnc., No. cv

 

10-5245-GW, 2010 WL 2902774, at *l (C.D. Cal. July 26, 2010);

Flame S.A. v. Primera Maritime (Hellas) Ltd., et al., No.

 

2:10cv02081, (E.D. La. Aug. 6, 2010); d’hmico Dry Ltd. v.

 

Pasha Fin., lnc., C.A. No. 4:15-0039, (S.D. Tex. Jan. 16,
2015).

C. The Coronis Family's Control of Primera and the
Shipowning Companies

41. Primera was incorporated on June 22, 1990. EX. 92 at 25-44.
Nicholas Coronis was appointed President,r Director and sole
shareholder of Primera when it was incorporated. EX. 92 at l,

3, 23, 241-43.

ll

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 12 of 68

42. Foreign ship management companies wishing to do business in
Greece, like Primera, must seek authorization and comply with
Greek Law 89. Tr. at 162-63. Submissions under Law 89 must be
truthful and accurate. Tr. at 163.

43. Nicholas Coronis was the company representative for Primera
under Greek Law 89. EX. 92 at 133, l98.

44. On May 12, 1991, Nicholas Coronis, as the sole shareholder
of Primera, appointed himself the sole Director, President,
VicemPresident, Treasurer and Secretary of Primera. EX. 92 at
241-43.

45. Paul Coronis joined Primera in 2002 as a trainee. He became
a Director of Primera in 2004 and maintained that position
until November 15, 2008. Tr. at lT1-72; Stipulated Fact II 26»
27. Paul Coronis was responsible for the commercial and legal
desk at Primera. Tr. at 172, 178.

46. Although incorporated in Liberia, Primera had no offices or
employees there. lnstead, at all material times, Primera
operated out of 6, Roupel Street, 145 64, Kifissia, Athens,
Greece. Tr. at l61. The building which occupies this address
(and which is used by all of the Coronis controlled entities)
is owned by Paul Coronis, Jonathan Coronis and Chianna
Coronis. Tr. at 161; Stipulated Fact ll 30~31.

47. As of the time Primera entered into the FFA with d'Amico

Dry, the President, Treasurer and Secretary was Nicholas

12

48.

49.

50.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 13 of 68

Coronis. He was also a Director. The other Director was Paul
Coronis. The shareholders were Nicholas Coronis with some
minor ownership by others. EX. 92 at 129; Tr. at l77-80, 192.

At all material times, Nicholas or Paul Coronis controlled
Primera and the other defendants. As Director and General
Manager of Primera, Nicholas Coronis controlled the day-to-day
affairs of Primera and the other Coronis family controlled
shipowning and ship-operating companies as a single
enterprise. Tr. at 172.

In 2008, the Coronis family used Primera to attempt to
insulate their shipowning companies from liability. ln 2008,
the only vessels Primera managed were controlled by the
Coronis family. Tr. at 173~T4. in particular, at that time
Primera managed the following vessels (as well as the accounts
and records of each shipowning company): AQUADANCE (owned by
Adalia), MOONDANCE ll (owned by Moondance Maritime Enterprises
S.A.), SEAGLASS ll (owned by Nikka), and SUNRAY (owned by
Sonic). Tr. at 173.

Sonic and Moondance were Marshall Islands corporations with
their registered office c/o Trust Company Complex, Ajeltake
Road, Ajeltake Island,r Majuro. However,r these corporations had
no offices or employees in The Marshall Islands. Rather, other
than possibly the ships’ crews, each company had no employees

but operated out of the Primera office at 6 Roupel Street, 145

13

51.

52.

53.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 14 of 68

64, Kifissia, Athens, Greece. Stipulated Fact II 5, 6, 12; Ex.
17 at 4; Tr. at 158-60.

ln 2008 and 2009, Paul Coronis was the sole Director of
Sonic and Moondance. Tr. at 175. Paul Coronis was the person
who ordered the incorporation of these companies. Tr. at 158m
60. The Coronis family owned 70 percent of the shares of these
companies and “silent partners” owned the remaining 30
percent. Tr. at 174#75. Paul Coronis authored the Law 89
letter for Sonic, and his father Nicholas Coronis authored the
Law 89 letter for Moondance. Ex. 92 at 215A, 219.
Adalia was a Malta corporation with its registered office
at 198 Old Bakery Street, Valletta, Malta. Stipulated Fact
l 4. Although it was a Maltese corporation, it had no offices
or employees there. Rather, other than possibly a ship’s crew,
it had no employees but operated out of the Primera office at
6 Roupel Street, 145 64, Kifissia, Athens, Greece. Ex. 17 at
4; Tr. at 158~60. The Coronis family owned 70 percent of
Adalia’s shares. Tr. at 184. Paul Coronis authored the Law 89
letter for Adalia. EX. 92 at 220A. No other information about
Adalia was produced by the defendants. The entire production
of Adalia corporate records consists of three pages. Sonic et
al. EX. K.
Before the Primera/d’Amico Dry FFA was executed on

September 2, 2008, and before the market crash, on or before

l4

54.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 15 of 68

May 21, 2008, Paul Coronis helped obtain a $204,000,000
Facilities Agreement with HSH Nordbank (the “May 21, 2008
Facilities Agreement”) on behalf of Sonic and Adalia (and
others) as “Joint and Several Borrowers.” Other Coronis
controlled companies, Nikka, Mirage, Handy, Pasha, Movida,
Element and Caldera were also Joint and Several Borrowers
(collectively referred to as the “Joint and Several
Borrowers”). Tr. at 184-87; Ex. 17 at Cover Page,r 105-08;
Stipulated Fact l 42. At that time, the Coronis family owned
approximately 70 percent of each of these entities. Tr. at
184. Notice under the Facilities Agreement for all the Joint
and Several Borrowers was to be sent c/o Primera Maritime at 6
Roupel Street, 145 64 Kifissia, Athens, Greece. Ex. 17 at 80.

Movida, Mirage and Pasha were also all Marshall lslands
companies, incorporated at the request of Paul Coronis. Tr. at
158-59. They had no offices or employees in The Marshall
lslands and at all times operated through Primera. Tr. at 158-
61. Insofar as Movida and Pasha are concerned, between 2008
and 2009, Paul Coronis and Nicholas Coronis were the President
and Secretary/Treasurer, respectively, and were also the only
Directors. Exs. 72"74, 81~82, 85. insofar as Mirage is
concerned, Nicholas Coronis was the President and Director,
and Evangelos Bairactaris (Primera’s counsel) was the

Secretary/Treasurer and only other Director. Ex. 79. As with

15

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 16 of 68

 

 

the other companies, the Coronis family owned 70 percent of

the shares of these companies, with the remainder being owned

 

by silent partners. Tr. at l73-74, 184.

55. As part of the Facilities Agreement, the existing vessels
owned by the doint and Several Borrowers were collateral for
the loan. Each company guaranteed the performance of the
other. Tr. at 187; Ex. 17 at Cover Page, 82; Ex. 19 at Cover
Page; Stipulated Fact l 44. ln addition, funds from the
Facilities Agreement were to be used to pay for the
construction of five new bulk carriers. Tr. at 187. Sonic, for
instance]r built the 57,000-ton SUNRAY using some of the funds.
Ex. 17 at 4; Tr. at 186.

56. Each of the Joint and Several Borrowers was required to
post $500,000 in a retention account to secure the payment of
the loan. Tr. at 187.

57. The May 21, 2008 Facilities Agreement was guaranteed by
Primera, as well as Paul Coronis and Nicholas Coronis
personally. Stipulated Fact Ll 43, 45. Because Primera managed
the Coronis controlled vessels in any event]r there does not
appear to be any independent consideration for Primera to have
agreed to this guarantee. The original Facilities Agreement
was signed either by Paul Coronis or an attorney he authorized

to sign on behalf of all of the Joint and Several Borrowers

and Primera. Ex. 17.

16

58.

59.

60.

61.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 17 of 68

ln the Facilities Agreement, it was agreed that Primera
would be the manager of the new and existing ships identified
in the Facilities Agreement while the Agreement was in effect.
Ex. 17 at 2-3; Tr. at 189. lt was also agreed that the
“beneficial ownership” of the Joint and Several Borrowers and
Primera would not change during the pendency of the Agreement.
Tr. at 189.

At or about the same time, Paul Coronis helped secure
contracts for the construction of various bulk carriers
including Sonic's SUNRAY and Mirage's MOONRAY. Ex. 17 at 4,
13; Tr. at l83m84.

ln addition, Pasha was to build an unnamed Panamax bulk
carrier, Movida was to build an unnamed Handysize bulk
carrier, and Element was also to build a Handysize bulk
carrier using funds from the Facilities Agreement. Ex. 17 at
4, 14.

Thus, as of the time Primera entered into the FFA with
d’Amico Dry, and as of the time Paul Coronis concluded that
Primera was in a dire financial condition, Paul Coronis had
ordered the incorporation of these Joint and Several
Borrowers. Paul Coronis and Nicholas Coronis were the Officers
and Directors of the Joint and Several Borrowers, and the
Coronis family owned 70 percent of the shares of each. None of

the Joint and Several Borrowers had offices or employees of

17

 

 

 

62.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 18 of 68

their own but were operated by Primera which maintained and
controlled their assets, including their bank accounts. Tr. at
158»61, 304-05, 339.

Primera was an alter ego of the Coronis family. lt
disregarded its corporate formalities and was inadequately
capitalized at the time it entered into the FFA at issue. lt
intermingled its corporate funds with Chemnav Shipmanagement
and the various shipowning companies eventually owned by
Bulknav or managed by Chemnav Shipmanagement. Primera operated
out of 6 Roupel Street, 145 64 Kifissia, Athens, Greece along
with all of the Coronis family controlled entities including
Chemnav Shipmanagement, subsequently Primebulk, and all of the
shipowning companies. lts ownership and management was
completely dominated and controlled by Nicholas Coronis, and
later by Paul Coronis. Primera exercised no business
discretion of its own but was instead a tool for the Coronis
family's sole use. Primera siphoned funds from FFAs away from
Primera and directed the money to other Coronis controlled
companies. lt also guaranteed the debts of the shipowning
companies, becoming collateral for and jointly and severally
liable under construction contracts of new ships owned by the
Coronis family. lt was a tool to co~mingle and/or shelter
Coronis family assets. §ee Findings of Fact, supra, at ii 41~

61.

l8

 

63.

64.

65.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 19 of 68

D. Primera Diversion of Assets

After the freight market collapsed, and parties sought to
enforce FFA debt against Primera, on or about October 6, 2009,
Paul Coronis and Primera used a three~way netting-off
agreement to collect on Primera's earlier FFA trade with TMT
Asia. Tr. at 254; Ex. 12. Despite the fact that Primera was
the party to the FFA, instead of directing payment to
Primera's account, Paul Coronis diverted funds that should
have been paid to Primera to other Coronis controlled
entities. For example, the first payment of $203,228.58 was
directed to Primrose Shipping, Ltd., a Coronis controlled
company. Tr. at 255-56, 259; Exs. 11, 12, 124-25. The second
payment of $185,000.00 was directed to Seadance Maritime, a
company related to Primrose and controlled by the Coronis
family. Exs. 124-25; Tr. at 261.

Primrose and Seadance were controlled directly or
indirectly by the Coronis family. Tr. at 268~70; Exs. l24~25.
Despite having money directed to their accounts, Primera had
no written agreements of any sort with Seadance. Paul Coronis
claimed to have a written agreement between Primera and
Primrose, but it was never produced. Tr. at 263.

For example, Primrose (whose shares were held in part by
Nicholas Coronis and Annabel Charlton and then by Seadance)

seated as Director Christos Georgopoulos, who was at that same

19

 

66.

67.

68.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 20 of 68

time the accountant at Primera. Tr. at 270; Ex. 125. Seadance
Maritime became the sole owner of Primrose Shipping in 2005.
Nicholas Coronis executed a Power of Attorney on behalf of the
sole shareholder of Primera, Seadance Maritime, on June 30,
2005. ln an effort to cover up the Coronis control of
Seadance, Mr. Georgopoulos resigned as Director of Seadance
six days after FFA funds were directed to the company by Paul
Coronis. Thereafter, a corporation was inserted as Director of
Seadance. §eevExs. 124-25. Mr. Georgopoulos was subsequently
employed by Primebulk. Tr. at 262.

Also in 2008 and 2009, Paul Coronis directed other payments
due to Primera to the Coronis controlled company J.P.C.
lnvestments. Tr. at 275.

J.P.C. lnvestments had made an interest free loan to
Primera in July 2008 for working capital but Paul Coronis
claims to have known nothing about the loan. Tr. at 272-73;
Ex. 4. The 2008 Primera Profit and Loss and Balance Sheet
makes no reference to any such loan having been made or any
such obligation. Ex. 15.

Annabel Charlton, Paul Coronis’s mother, was at all
material times the only known Director of J.P.C. lnvestments.

Tr. at 272-76; Ex. 4 at 48; Ex. 30; Ex. 126 at 3.

20

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 21 of 68

69. Primera diverted funds to J.P.C. lnvestments, Seadance and
Primrose without any consideration for the transfer having
been established. Tr. at 255-76.

70. Paul Coronis’s resignation from Primera on November 15,

2008 was a sham. Tr. at 181. He continued to perform the same
work he previously did at Primera before resigning.

71. For example, on January 26, 2009, Paul Coronis contacted
d'Amico Dry (using his Primera email address) to offer a
guarantee backed by one of the shipowning companies managed by
Primera in exchange for d’Amico Dry agreeing to payment in
installments by Primera. Tr. at 212-14; Ex. 33. ln October,
2009, Paul Coronis negotiated and signed a netting-off
agreement on behalf of Primera, communicating again through
his Primera email address. Ex. 12; Tr. at 252~54. He also
negotiated the changes to the Facility Agreement (discussed in
further detail below).

E. The Coronis Family Creates Primebulk to Avoid
Enforcement of the English Judgment

72. ln early 2009, with a collapsed freight market and
significant FFA debts, the Coronis family continued their
efforts to avoid paying their debts.

73. On January 26, 2009, (despite allegedly having resigned
from Primera) Paul Coronis contacted d’Amico Dry to offer a

guarantee backed by one of the shipowning companies managed by

21

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 22 of 68

 

Primera in exchange for d'Amico Dry’s agreeing to installment

 

payments by Primera. Tr. at 212~14; Ex. 33. When d'Amico Dry
did not respond to his satisfaction, on February 9, 2009, Paul
Coronis wrote to d’Amico Dry stating:

l therefore understand that this is to mean that you

are not interested in a commercial solution as per the

terms previously put forward and your sole interest is

to pursue something aggressively and with limited or

no results.
Ex. 33 at 8. Paul Coronis communicated with d’Amico Dry and
its counsel using his Primera email address. Ex. 33.

74. During trial, Paul Coronis testified that he offered to
negotiate on behalf of Primera (where he had already resigned,
Stipulated Fact l 27) a guarantee to d'Amico Dry from
Moondance Maritime (a company whose Director was Paul Coronis
and was majority owned by the Coronis family), for the benefit
of J.P.C. lnvestments (which was “implied[ly]” responsible for
paying d'Amico Dry and whose Director was Annabel Charlton).
Tr. at 174-75, 215, 278-80; Ex. 30 at 6-7.

75. Not long after writing his February 9, 2009 email to
d'Amico Dry, Paul Coronis ordered the incorporation of
Primebulk. Ex. 33 at 8; Ex. 9 at 11. Primebulk was
incorporated on February 25, 2009. Stipulated Fact l 46.

Although Primebulk was incorporated in The Marshall lslands

and had its registered address there, it did not have any

22

76.

77.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 23 of 68

employees or office in The Marshall Islands. lt operated out
of 6 Roupel Street in Athens, Greece. Tr. at 216-17.

Once incorporated, Primebulk took the place of Primera for
all intents and purposes. With the exception of one person
(Jonathon Coronis), all of the employees of Primebulk had been
employed by Primera. Stipulated Fact l 57. Panagiotis
Yannoutsos, who oversaw the construction of vessels for
Primera, now oversaw the construction of the same vessels for
Primebulk. Tr. at 218. Primebulk took over office space,
office equipment (including computers), and furniture
previously used by Primera. Tr. at 219*20, 334; Stipulated
Fact l 58. (Paul Coronis contends that the landlord provided
the furnishings and office equipment, but nothing of that sort
is found in Primebulk’s lease. Tr. at 222-24.) Primebulk
assumed the management of vessels previously managed by
Primera. Tr. at 220; Ex. 95 at 61; Ex. 92 at 199A. No
consideration was paid by Primebulk to Primera for these
assets. Tr. at 222. The fee to register Primebulk as a Greek
Law 89 company was paid by Chemnav Shipmanagement, another
Coronis entity. Tr. at 221.

Greek Law 89 required shipowners to report to the Ministry
of Mercantile Marine which Greek manager was responsible for

managing its ships. Tr. at 176.

23

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 24 of 68

78. Paul Coronis and Nicholas Coronis signed the letters
required under Law 89 to transfer the management of the
MOONDANCE ll (Moondance), SEAGLASS ll (Nikka), MOONRAY
(Mirage) and SUNRAY (Sonic) from Primera to Primebulk. Ex. 95
at 74, 75A, 76A, 77A.

79. When Primebulk was established, Paul Coronis and Anastasia
Kalogirou, his grandmother, owned 70 percent of its shares
through Riverside Holdings Co. Stipulated Fact l 48. The other
shareholder was a “silent partner.” The only Officer and
Director initially appointed was Anna Papanikolaou, one of the
Coronis family lawyers employed by the firm G.E. Bairactaris &
Partners. Ex. 95 at 56; Tr. at 234"35. ln April 2010, Ms.
Papanikolaou resigned and Dimitrios Vitzileos took her place.
Ex. 95 at 56; Tr. at 234-35. Mr. Vitzileos had been an
employee of Primera from 1996 through 2009. Stipulated Fact
l 59.

80. Because of the freight market collapse and the FFA losses
causing the demise of Primera and the replacement of Primera
with Primebulk, in 2009 Paul Coronis had to address and revise
the May 21, 2008 Facilities Agreement. Once again, Paul
Coronis facilitated the amendments on behalf of all of the
Joint and Several Borrowers and Primebulk. Tr. at 248~50.
These negotiations led to the Second and Third Supplemental

Agreements dated February and September 2009. Exs. 18M19.

24

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 25 of 68

81. As part of this negotiation, Paul Coronis negotiated
changes in the vessels to be constructed. lt was agreed that
the bulk carrier construction contracts for Pasha and Movida
would be canceled and two tankers would be built in their
place. Tr. at 250; Stipulated Fact L 62. Both the M/T CAPE
TALARA, owned by Pasha, and the M/T CAPE TROY, owned by
Movida, were built using funds provided by the May 21, 2008
Facilities Agreement. Tr. at 250; Stipulated Fact l 63. Handy,
Adalia and Element were removed as Joint and Several
Borrowers. Tr. at 25l.

82. ln addition, the guarantee from Primera was replaced by a
guarantee from Primebulk without any evident consideration.
Moreover, Primera Ocean Services and Bulknav were also added
as guarantors. Tr. at 251. Paul Coronis and Nicholas Coronis
also increased their personal guarantees. Tr. at 25l;
Stipulated Fact l 61.

83. Moreover, although vessel managers approved in Facilities
Agreements generally must have a proven track record as ship
managers, Primebulk replaced Primera as the ship management
company despite having only been in operation for fewer than
six months. Ex. 17~19; Tr. at 251-52; Stipulated Fact l 60.
Primebulk managed the Coronis family bulk carriers. There was
no additional consideration received by Primebulk for agreeing

to replace Primera as a guarantor of the Facilities Agreement.

25

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 26 of 68

84. ln 2010, all vessels managed by Primebulk were delivered or
financed under the May 21, 2008 Facilities Agreement. Tr. at
247#48.

85. Primebulk was,r at all material times, undercapitalized for
the obligations it had assumed. Ex. 4l.

86. When it began operating vessels in the summer of 2009,
Primebulk managed only ships that were majority owned by the
Coronis family. Tr. at 247“48.

87. Just as with Primera, Paul Coronis handled the legal and
commercial/chartering desk at Primebulk on a day-to-day basis.
Tr. at 236.

88. ln the first eight months of essentially operating
Primera’s business, Primebulk earned net profits of $525,703.
ln its first full year of operation, Primebulk earned net
profits of 8969,936. Combined, these profits approach the sum
that Primera owed d’Amico Dry but which it avoided paying by
depleting its assets and emerging as Primebulk. Ex. 41 at 421,
434.

89. Primebulk's minutes of the Board of Directors indicate that
steps were taken to “backfill” the corporate records. Mr.
Coronis could not explain why the 2010, 2011, 2012 and 2013
meetings of the sole Director were on “short notice.” He also
could not explain why these minutes were nearly identical to

one another. Tr. at 291*96; Ex. 37.

26

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 27 of 68

90. During the course of 2014 and 2015, while discovery in this
matter was ongoing, Primebulk’s books and records from the
start of its operation on April 30, 2009, including its
management fee and commission revenue, overhead and general
expenses were being analyzed by Moore Stephens. Various
documents - including charter parties, recaps, the Memorandum
of Agreement for the purchase and sale of vessels, web-banking
records, and wages and expense records a were all available
and reviewed by Moore Stephens. Ex. 41. Many of these same
records were never produced in this litigation (as
demonstrated by comparing the records enumerated in Ex. 41
with the alter ego defendants' list of exhibits wherein their
entire production is identified).

91. Primebulk is a successor-in-interest and an alter ego of
the Coronis family and Primera. ln complete disregard of
corporate formalities, the Coronis family abused the corporate
form by using Primebulk to replace the debt laden Primera as
the ship manager for the Coronis family fleet of ships.
Primebulk took over Primera's assets without consideration but
did not take over all of its liabilities. Primebulk was
grossly undercapitalized because its assets were insufficient
to satisfy the obligations that it guaranteed. lt intermingled
funds with all of the shipowning companies. lts only Officer

and Director was initially Primera's attorney and later was

27

92.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 28 of 68

Dimitrios Vitzileos, an employee of Primera. Primebulk’s
employees were almost entirely employees transferred from
Primera and its controlling shares were owned by the Coronis
family. Primebulk operated out of 6 Roupel Street, 145 64
Kifissia, Athens, Greece in the office space formerly occupied
by Primera ~ in the same building as Chemnav Shipmanagement
and the other shipowning companies. lt exercised no degree of
independent business discretion but was instead controlled by
Paul Coronis. lts dealings with the other Coronis family
companies were not at arm’s length. Primebulk did not pay
consideration for any of the business, assets or equipment
that it received from Primera including Primera office space,
furniture, computers, employees, ships managed and shipowning
company accounts and records. Primebulk was not treated as an
independent profit center in that it assumed all of Primera’s
work without assuming all of Primera’s debt. lt replaced
Primera as the corporate guarantor in the loan agreement to
buy new Coronis family ships and became jointly and severally
liable for the other Coronis family entities’ debt. §ee
Findings of Fact, §Epr§, at ll 72-90.

F. The Coronis Family's Relationship with Bulknav

The shares of each of the Joint and Several Borrowers under

the May 21, 2008 Facilities Agreement were 70 percent owned by

28

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 29 of 68

the Coronis family by way of Shelly Ventures, lnc., and 30
percent owned by silent partners. Tr. at 184, 198; Ex. 84.

93. Shelly Ventures was the entity used by Paul Coronis to
enter into the contract for the construction of the vessel
later to be owned by Pasha and named CAPE TALARA. Tr. at 200~
02; Ex. 19 at 2.

94. After the CAPE TALARA was built and delivered, on July 5,
2010, Nicholas Coronis signed and submitted a letter on behalf
of Pasha to the Greek Mercantile Marine stating that Primebulk
was the manager of CAPE TALARA. Ex. 95 at 78A.

95. After the CAPE TROY was built and delivered, on September
20, 2011, Nicholas Coronis signed and submitted a letter on
behalf of Movida to the Greek Mercantile Marine stating that
Primebulk was the manager of CAPE TROY. Ex. 95 at 80A.

96. Also in and about this time, the shareholding of the Joint
and Several Borrowers changed. Bulknav was incorporated at
Paul Coronis’s request. Tr. at 159. lt became the holding
company for all of the shares of the Joint and Several
Borrowers, i;e;, Sonic, Mirage, Handy, Pasha, Nikka, Movida
and Element. lt also owns the shares of Moondance Maritime,l
Rocket Finance, lnc., Caldera and Adalia. Tr. at 196. No
consideration was paid by Bulknav for these shares. Tr. at

197.

29

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 30 of 68

97. Bulknav, which is incorporated in The Marshall lslands and
has a registered address in The Marshall lslands, does not
maintain any offices or employees in The Marshall lslands. Tr.
at 196.

98. The Coronis family continued to own 70 percent of the
shares of the shipowning companies by owning 70 percent of the
shares of Bulknav through Shelly Ventures. Tr. at 197~98;
Stipulated Fact l 50. The remaining shares were owned by
silent partners. Tr. at 197-98.

99. During 2009 and 2010, Nicholas Coronis and Paul Coronis
were both Directors and the President and Treasurer,
respectively, of Bulknav. Tr. at 198. Their lawyer, Evangelos
Bairactaris, who incorporated Bulknav at Paul Coronis's
request, was the only other Director and Secretary. Ex. 69.
Later in 2010, Nicholas Coronis and Evangelos Bairactaris
resigned. Konstantinos Kremydas was appointed President and
Director, and Paul Coronis was made Secretary and Director.
Stipulated Fact ll 51”52; Tr. at 198-99; Ex. 68. (The April
l9, 2010 minutes indicate that Paul Coronis was made a
Director that day, but the July 30, 2009 minutes show that
Paul Coronis was already a Director and Treasurer of Bulknav.
Exs. 68-69).

100. Despite the fact that Bulknav and all of the Joint and

Several Borrowers were either Marshall lslands or Malta

30

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 31 of 68

corporations, none of them had offices or employees in their
places of incorporation. They operated through Primera and
later Primebulk at their address in Kifissia, Athens, Greece.
Tr. at 158-61.

101. Other than occasions when the shipowning companies hired
the vessel’s crew, none of these Joint and Several Borrowers
had employees. Tr. at 160.

102. After the formation of Bulknav, Paul Coronis resigned from
the Boards of the shipowning companies. Paul Coronis stated
that, among other reasons, it was duplicative for him to be a
Director of the Bulknav subsidiaries because he exercised
sufficient control over them as Director of Bulknav. Tr. at
199. ln fact, Paul Coronis makes decisions for Bulknav. Ex.
68; Tr. at 200.

103. Bulknav did not have its own bank account. Tr. at 200.

104. At his own discretion, Paul Coronis moved money among the
Bulknav individual shipowning companies to balance out gains
and losses across all of the companies. Tr. at 200m0l.

105. Paul Coronis unilaterally designated himself as the Rule
30(b)(6} witness for Bulknav, Sonic, Mirage, Pasha, Movida,
Handy, Element, Caldera and Adalia without receiving authority
from anyone else. Tr. at 170, 200.

106. During the course of these proceedings, d’Amico Dry

requested that the defendants produce banking, financial and

31

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 32 of 68

accounting records from Primebulk, Bulknav and the Bulknav

 

owned entities from January 1, 2008 to date. No bank records
were produced for Bulknav, Sonic, Handy, Element, Caldera or
Adalia.

107. Bulknav is an alter ego of the Coronis family and Primera.
Bulknav disregarded corporate formalities by operating as a
shell company used by the Coronis family to add another layer
of corporate protection for family members. lt was
inadequately capitalized. lt had no bank account. While
Bulknav had no funds, money was intermingled and moved among
the shipowning entities it owned on a regular basis at the
discretion of Paul Coronis to cover shortfalls in the
operation of each company. While it has never had employees,
Bulknav’s Officers and Directors overlapped with the other
Coronis family companies and included Paul Coronis and
Nicholas Coronis,r with Paul Coronis remaining an Officer and
Director to date. The controlling Bulknav shares have always
been held by the Coronis family. All of Bulknav's shipowning
companies are managed out of 6 Roupel Street, 145 64 Kifissia,
Athens, Greece, where both Primera and Primebulk housed their
day-to-day operations. Bulknav exercised no independent
business discretion. lts Director, Paul Coronis, unilaterally
designated himself as the Rule 30(b)(6) witness for Bulknav

and all of the shipowning companies without seeking permission

32

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 33 of 68

from any other person. ln a less than arm’s length
transaction, Bulknav novated a contract for the construction
of a tank vessel from another Coronis family operated company
without consideration for the transaction. lt was not treated
as its own profit center. lt paid no consideration to the
shipowning companies for the transfer of their shares, it
guaranteed the loan agreement for the purchase of new vessels
for the Coronis family, and it became jointly and severally
liable for the debt. lt intermingled the assets of the Coronis
family when two of its single~purpose shipowning companies
came to own the Primebulk managed vessels CAPE TALARA and CAPE
TROY, the fruits of the loan agreement guaranteed by Primera
and the Coronis family. §ee Findings of Fact, §Ep£a, at ll 92-
106.

G. Primera Ocean Services S.A.

108. Primera Ocean was a Liberian corporation but did not

maintain offices or employees there. Ex. 94 at 76; Tr. at 283.
lts only office was at 6 Roupel Street, 145 64 Kifissiar
Athens, Greece. Tr. at 283. lts few employees included Paul
Coronis and his parents ~ Nicholas Coronis and Annabel
Charlton. Ex. 94 at 17Ml9, 25-29, 45-4?"1r 58-59; Tr. at 282#83.
The Greek Law 89 representative was Nicholas Coronis. Ex. 94
at 93, 126A. Primera paid the Greek Law 89 registration fee

for Primera Ocean. Ex. 94 at 61A.

33

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 34 of 68

109. At all material times, Primera Ocean managed one vessel,
BLUDANCE, owned by Caldera Marine Co. Ltd. Tr. at 283; Ex. 94
at 89A, 96A, 106A, l32. Like other Coronis controlled
shipowning companies,r Caldera acted through Primera Ocean at
its office in Kifissia, Athens, Greece. Tr. at 283; Ex. 94 at
76"77.

110. Caldera and Primera Ocean were parties to the May 21, 2008
Facilities Agreement and Joint and Several Borrowers in that
they guaranteed performance of the others. Exs. 17-19; Tr. at
285. There is no evidence that consideration was exchanged for
these guarantees.

H. The Coronis Family Tanker Fleet

111. ln addition to the bulk carriers managed by Primera in
2008, the Coronis family also had a tank vessel management
company Chemnav Shipmanagement, Ltd. (“Chemnav
Shipmanagement”) and shipowning companies.

112. At Paul Coronis's request, Chemnav Shipmanagement was
incorporated in The Marshall lslands, but it did not maintain
any offices or employees there. Tr. at 297; Stipulated Fact
ll 75, 79.

113. Like Primera and Primebulk, Chemnav Shipmanagement operated
out of 6, Roupel Street, 145 64, Kifissia, Athens, Greece.

Stipulated Fact l l6.

34

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 35 of 68

114. Paul Coronis was, at all material times, the President and
sole owner of Chemnav Shipmanagement through Starboard
Holdings. Tr. at 297; Stipulated Fact ll 80-81. He was also a
Director of Chemnav Shipmanagement from 2006 to April 19,
2010. Ex. 46; Ex. 93 at l; Stipulated Fact l 78.

115. The Greek Law 89 establishment fee for Chemnav
Shipmanagement was paid by Primera on April 3, 2008. Ex. 93 at
25.

116. ln 2008 and 2009, the Greek Law 89 representative of
Chemnav Shipmanagement was Paul Coronis. Ex. 93 at TO, 77. ln
2010, Panagiotois Yannoutsos (the person responsible for
supervising the construction of vessels for Primera and
Primebulk, Tr. at 218#19) became the Greek Law 89
representative as well as a Director of Chemnav
Shipmanagement. Ex. 46.

117. ln 2008, Chemnav Shipmanagement managed COMMENCEMENT (owned
by Annamar, Stipulated Fact l 65) and LYNX (owned by Camela
Navigation lnc. (“Camela”), Ex. 93 at l04A). ln 2009, Chemnav
also managed POLARlS (owned by Seasatin, Stipulated Fact
l 74), and SATURN (owned by Seasafe, Stipulated Fact l 69).
Chemnav Shipmanagement's service included managing the
accounts and records for these entities. Stipulated Fact l 77.

118. Even as of August 13, 2009, financial sources such as

Lloyd’s List lntelligence, in a report concerning Primera,

35

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 36 of 68

referred to Chemnav as the “tanker interests of the Coronis
family,” noting further that “the principals behind Primera
and Chemnav have 14 vessels on order including bulkers and

chemical tankers at a reported cost of US $600[ million].”

Primera Ex. OO.

l19. Paul Coronis ordered the incorporation of Annamar, Seasafe,
Seasatin and Camela. Stipulated Fact l 64; Tr. at 297.

120. The shares of Annamar, Seasafe, Seasatin and Camela were
not collectively held by a single holding company. Tr. at 297-
98, 301.

121. Annamar, Seasafe, Seasatin and Camela are each owned by the
same parties. Tr. at 297»98, Exs. 57, 67. The Coronis family,
at all material times, owned the majority of the shares of
Annamar, Seasafe and Seasatin. Tr. at 297-98; Stipulated Fact
l 66; Exs. 57, 67.

122. Like other Coronis shipowning companies, Annamar, Seasafe
and Seasatin were Marshall lslands corporations but had no
offices or employees there. They were operated almost
exclusively by Chemnav Shipmanagement at 6 Roupel Street, 145
64 Kifissia, Athens, Greece. None of these entities had any
employees of their own. Tr. at 298.

l23. At the relevant time, Paul Coronis and/or Nicholas Coronis
were Directors of Annamar, Seasafe and Seasatin. Stipulated

Fact ll 67-68, 70-73.

36

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 37 of 68

124. On March 3, 2008, Paul Coronis signed and submitted a
letter on behalf of Annamar to the Greek Mercantile Marine
stating that Chemnav Shipmanagement was the manager of
COMMENCEMENT. EX. 93 at 114.

125. On December 22, 2008, Nicholas Coronis signed and submitted
a letter on behalf of Camela to the Greek Mercantile Marine
stating that Chemnav Shipmanagement was the manager of LYNX.
Ex. 93 at 115A.

126. On February 16, 2009, Nicholas Coronis signed and submitted
a letter on behalf of Seasatin to the Greek Mercantile Marine
stating that Chemnav Shipmanagement was the manager of
POLARlS. Ex. 93 at llGA.

127. On May 12, 2009, Nicholas Coronis signed and submitted a
letter on behalf of Seasafe to the Greek Mercantile Marine
stating that Chemnav Shipmanagement was the manager of SATURN.
Ex. 93 at 119A.

128. ln 2007, Paul Coronis, on behalf of Camela, Seasafe,
Seasatin and hnnamar,r negotiated a Facilities Agreement with
HSH Nordbank (the “April 23, 2007 Facilities Agreement”). Ex.
42 at 2; Tr. at 299-300.

129. Primera executed a guarantee in favor of a shipyard for the
construction of the four chemical tank ships being funded
under the April 23, 2007 Facilities Agreement. Stipulated Fact

ll 82-83. Correspondence under the April 23,r 2007 Facilities

37

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 38 of 68

Agreement was to be sent to the different borrowers thereunder
c/o Primera at its office in Kifissia, Athens, Greece. Ex. 42
at 101. There is no evidence that consideration was exchanged
for this guarantee.

130. Camela, Seasafe, Seasatin and Annamar were all jointly and
severally liable under the April 23, 2007 Facilities
Agreement. Ex. 42 at 2, 103; Tr. at 301. Stipulated Fact l 84.

131. The April 23, 2007 Facilities Agreement required that
Annamar, Seasafe, Seasatin and Camela maintain $2,500,000 in a
retention account until the construction of the ships was
complete and $2,000,000 thereafter. Ex. 42 at 45; Tr. at 301.

l32. Paul Coronis, Nicholas Coronis, Chemnav lnc. and Chemnav
Shipmanagement provided guarantees under the April 23, 2007
Facilities Agreement. Stipulated Fact ll 83-84. There is no
evidence that consideration was exchanged for these
guarantees.

133. Chemnav Shipmanagement and the companies it managed
(Annamar, Seasafe, Seasatin and Camela) advanced funds to one
another or paid bills on behalf of each other. Exs. 111m19.

134. Despite the fact that there is no holding company owning
the shares of Annamar, Seasafe, Seasatin and Camila, these
companies regularly satisfied debts and obligations owed by

another one of these entities. Tr. at 301; Exs. 113-17, 119-

20.

38

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 39 of 68

135. The payment of bills by Bulknav controlled companies on
behalf of Chemnav managed companies can be seen from the
payment of the legal invoices in this case. For instance,
Chalos & Co. was counsel for Chemnav, and the shipowning
entities Chemnav managed (Annamar, Seasafe and Seasatin), as
well as Chemnav, lnc. Seven invoices were submitted to Chemnav
Shipmanagement by Chalos & Co., but these were paid by wire
transfer by Primebulk Shipmanagement. Ex. 14 at 1-7, 27.
Later, despite representing the “Chemnav Defendants,” Chalos &
Co. sent the next six invoices to “Bulknav” which, at the time
was represented by Blank Rome LLP. These invoices were also
paid by Primebulk. Ex. 14 at 8M13, 27. Thereafter, despite
representing the Chemnav Defendants, Chalos & Co. continued to
bill Blank Rome’s client, Bulknav, on another six invoices
that were then paid by Nikka. Ex. 14 at 14-19, 27. Each of
these invoices was approved for payment by Paul Coronis, who
oversaw this litigation on behalf of all of the alter ego
defendants. Tr. at 233-34, 236. Later, both Blank Rome and
Chalos & Co. billed the UK Defense Club for the legal
services, despite the fact that the UK Club insured only two
of the defendants, Bulknav owned Mirage and Nikka, and the
other five vessels for which policies were produced were

insured by other clubs. Ex. 14 at 24-26; Ex. 106.

39

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 40 of 68

 

136. During the course of these proceedings, d’Amico Dry
requested that the defendants produce banking, financial and
accounting records from Chemnav Shipmanagement, Chemnav lnc.,
Annamar, Seasatin, Seasafe, Caldera and Primera Ocean from
January 1, 2008 to date. Despite repeated requests, these
entities produced bank records for only limited periods. §ee
generally Sonic et al. Ex. T. No bank records were provided
for Chemnav lnc. or Primera Ocean.

137. Moreover, no internal accounting or financial records were
produced by any of the foregoing parties.

138. Paul Coronis designated himself to be the 30(b)(6) witness
for Chemnav Shipmanagement, Annamar, Seasatin and Seasafe. No
authorization was required from anyone else. Tr. at 170.

139. Chemnav Shipmanagement and the shipowning companies it
manages are the alter egos of the Coronis family and Primera.
Chemnav Shipmanagement and the shipowning companies were
incorporated at the direction of Paul Coronis. Their corporate
forms were disregarded by the Coronis family and Paul Coronis
currently makes all decisions for all of the corporations.
Chemnav Shipmanagement was inadequately capitalized - its
assets were insufficient to satisfy the obligations that it
assumed under the loan agreement to buy the Coronis chemical
tankers. Chemnav Shipmanagement paid the debts of other

Coronis companies. lts Law 89 fee was paid by Primera and it

40

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 41 of 68

paid the Law 89 fee for Primebulk. lts sole owner, Paul
Coronis, was a Director of Primera. Paul Coronis and Nicholas
Coronis were Directors and Officers of the shipowning
entities. They all operated out of 6 Roupel Street, 145 64
Kifissia, Athens, Greece, along with Primera, Primebulk and
all of the Coronis controlled companies. The companies
exercised no independent business discretion. Chemnav
Shipmanagement's sole shareholder, Paul Coronis, unilaterally
designated himself as the Rule 30(b){6) witness for Chemnav
Shipmanagement and all of the shipowning companies without
seeking permission from any other person. Funds of the
shipowning companies were regularly transferred among the
companies (despite having no formal relationship) to cover
operational deficits at the direction of Paul Coronis. Debts
were also paid for the Bulknav shipowning companies. Chemnav
Shipmanagement was the corporate guarantor for the loan
agreement to build the Coronis family chemical tanker fleet
(the construction contracts for which were guaranteed by
Primera) and became jointly and severally liable for the debt.
All of these companies intermingled assets and personnel with
the other Coronis family companies. §ee Findings of Fact,

supra, at ll lll~l38.

41

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 42 of 68

I. Primera's Purported Liquidation

140. Because of threats and action taken by Flame in England to
force Primera into involuntary insolvency in 2010, Primera
commenced dissolution and later liquidation proceedings in
Monrovia, Liberia. None of the alter ego defendants in this
case were parties directly or indirectly in the Liberian
liquidation. ln 2010, Liberia had no established law regarding
the liquidation of corporations. Tr. at 485-86.

141. Primera’s liquidator, H. Varney Sherman, met with Linos
Choo and other unidentified individuals in Athens on April 6,
2010. Mr. Sherman did nothing to verify the information which
was provided to him during the April 6, 2010 meeting. He did
nothing to investigate Primera's assets. Tr. at 463, 469, 480.

142. At their meeting, Mr. Sherman was shown copies of Primera's
last bank statement for 2009. Tr. at 466-68. The statement
showed a balance of $510.90. Tr. at 484. Despite the fact that
these documents were made available to the liquidator, they
were not produced by Primera in this action, which was
commenced nine months before the Athens meeting. Tr. at 484;
Primera Ex. RR at 5-8.

143. Mr. Sherman was not aware of any of Primera's pre-
dissolution activities, including the transfers to Primrose,

Seadance or J.P.C. lnvestments. Tr. at 479#80. ln fact, Mr.

42

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 43 of 68

Sherman was unaware that Primera conducted any business in
2009. Tr. at 468.

144. Although the Primera 2008 Balance Sheet and Profit and Loss
Statement showed assets of $132,862 as of December 31, 2008,
Mr. Sherman made no investigation into the disposition of
those assets; he testified that doing so was outside the scope
of his responsibilities. Tr. at 475, 484-85.

145. Despite being the liquidator, Mr. Sherman was unaware that
Primera was a party to an English arbitration in which it was
seeking to recover from two shipyards. Tr. at 483. He was also
unable to specify what action, if any, Primera had taken to
recover the FFA sums due from lndustrial Carriers, lnc., and
TMT Asia. Tr. at 471, 481-82.

146. The liquidation was essentially dormant between 2011 and
2015. Tr. at 481.

l47. For all intents and purposes, Primera's Liberian
liquidation is a sham. §ee Findings of Fact, §Ep§a, at ll 140-
146.

J. Credibility of Paul Coronis

148. Much of the testimony from Paul Coronis was not credible
and his testimony cannot be relied upon. But the defendants
rely on the testimony of Paul Coronis in their attempt to

defeat the allegations of alter ego liability.

43

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 44 of 68

149. Paul Coronis testified that, even though he was directing
money to Seadance Maritime under the TMT FFA (to be paid by
Meadway under the netting-off agreement), he had no knowledge
regarding the owners or Officers of Seadance. Tr. at 254, 259-
62; Exs. 11-12. Annabel Charlton and Nicholas Coronis, the
parents of Paul Coronis, were shareholders of Seadance and
Nicholas Coronis was the proxy for the shareholding. Tr. at
267-69. Christos Georgopoulos, who was an employee of both
Primera and Primebulk, was the only Director of Seadance. Tr.
at 269-70. l

l50. Paul Coronis testified that he was not familiar with
Astradance Shipping S.A. and could not recall if Primera ever
managed a vessel called ASTRADANCE. Tr. at 268. Astradance
Shipping S.A. was the primary shareholder, presumably in
bearer shares, of Seadance. Tr. at 268. ln fact, while Paul
Coronis was a Director at Primera (specifically between 2004
and 2006}, Primera managed ASTRADANCE for Primrose Shipping
Ltd. Tr. at 171-72; Ex. 92 at 168, 174, 180.

151. Paul Coronis testified that,r even though he was directing
money to J.P.C. lnvestments under various FFAs, he had no
knowledge of the Officers, Directors or shareholders of J.P.C.
lnvestments. Tr. at 274-76. Paul Coronis’s mother, Annabel
Charlton, is the only known Officer and/or Director of J.P.C.

lnvestments. Ex. 30 at 6-7; Ex. 31. Furthermore, Paul Coronis

44

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 45 of 68

 

testified that he was not aware of the $1,500,000 interest-

 

free loan provided by J.P.C. lnvestments to Primera in 2008
while Paul Coronis was a Director of Primera. Tr. at 171-72,
271-73. The loan documents were signed by Annabel Charlton in
2008. Ex. 4 at 48; Tr. at 273.

152. Paul Coronis testified that he was never a Director of
Primera Ocean, which he claimed was a corporate guarantor
under the Third Supplement to the May 21, 2008 Facilities
Agreement. Tr. at 251, 281. However, the Law 89 documents show
that Paul Coronis became an Officer and Director of Primera
Ocean in December 2004. Ex. 94 at 45-47. Nicholas Coronis and
Annabel Charlton were also Officers. Ex. 94 at 17-19, 45-47.
The Law 89 fee for Primera Ocean was paid by Primera. Ex. 94
at 61.

153. Paul Coronis testified that there are no overlapping
shareholders between Primera and Chemnav Shipmanagement or
Primera and Primebulk, although there is no time period
specified in his response. Tr. at 314. However, Paul Coronis
testified that he never gained an understanding as to who was
the dominant shareholder of Primera. Tr. at 315. Furthermore,
no documents have been produced by the defendants that
indicate the identity of the beneficial owner of Primera
beyond the holding company, Denton Shipping, which Paul

Coronis also testified was unfamiliar to him. Tr. at 178;

45

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 46 of 68

Primera Ex. RR at l. According to Primera’s Law 89 documents,
the sole Officer and Director of Primera from December 5, 1991
to November 2l, 2008 was Nicholas Coronis. Furthermore, the
sole shareholder of Primera was listed as Nicholas Coronis.
Ex. 92 129, 24l-43; Tr. at 166-67.

154. Paul Coronis testified that the office equipment used by
both Primera and Primebulk belonged to the office and the
landlord. Tr. at 222. The building was owned by Paul Coronis,
Chianna Coronis, and Jonathan Coronis; therefore, any
equipment belonging to the landlords would have also belonged
to the Coronis family. Tr. at 161. However, Primebulk’s lease
does not list any furniture or equipment to be provided by the
landlord or the building. Tr. at 224.

155. Throughout the trial, Paul Coronis testified that he was
acting on behalf of the Board of Directors for varying
companies. See, e.g., Tr. at l83-84, 200-01, 213-15, 249. The
Boards included a combination of Coronis family members and
their attorneys. See, e.g., Tr. at 174, 198,r 249; Exs. 23, 69,
73, 77, 87; Ex. 92 at 219.

K. The Defendants’ Production of Documents was Deficient

156. ln the course of this litigation Primera has produced only
a handful of corporate documents, no banking records, and was
unable to produce any witness in response to d’Amico Dry's

30(b)(6) Notice of Deposition. Tr. at 170-71.

46

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 47 of 68

157. The Primera corporate records were kept in a cupboard in
Primera’s office at 6 Roupel Street. Tr. at 161, 169-70.

158. Paul Coronis admitted that he failed to produce documents
in this proceeding because he deemed them irrelevant. Tr. at
232-33.

159. Paul Coronis testified that the alter ego defendants had
Board of Directors meetings once a month or when a significant
decision took place. Tr. at 339. The minutes from these
meetings have not been produced in this litigation.

160. The.meeting minutes produced in this litigation are
inadequate to establish respect of corporate formalities in
light of the fact that they are identical or near identical
copies. See, e.g., (1) Primebulk: Ex. 37; Tr. at 293-95; Sonic
et al. Ex. C at 351-55; (2) Bulknav: Sonic et al. Ex. E at
747-53; (3) Seasatin: Sonic et al. Ex. N at ll40-43; (4)
Annamar: Sonic et al. Ex. R at 2858-62; (5} Seasafe: Sonic et
al. Ex. Q at 2340-44. (6) Chemnav Shipmanagement: Sonic et al.
Ex. S at 3516-21.

L. The Proceedings and Personal Jurisdiction

161. On September 9, 2009, d’Amico Dry commenced this action
against Primera in this Court.

162. On December 23, 2010, d'Amico Dry amended its complaint to
add the alter ego cause of action and the alter ego

defendants. Dkt. No. 64.

47

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 48 of 68

163. The Supreme Court decided Daimler AG v. Bauman, 571 U.S.

 

117 (2014), on January 14, 2014.

164. Primera and the alter ego defendants, excluding J.P.C.
lnvestments, Primera Ocean, Nicholas Coronis, and Paul
Coronisr raised lack of personal jurisdiction as an
affirmative defense in their answers to the amended complaint,
which were filed in late April 2015, by stating, “Th[is] Court
lacks personal jurisdiction over [the defendants].” Dkt. Nos.
176 at 10, 178 at 11, 179 at 8. (Primera and these answering
alter ego defendants will be referred to as the “appearing
defendants.”)

165. J.P.C. lnvestments, Primera Ocean]r Nicholas Coronis, and
Paul Coronis did not answer the amended complaint or otherwise
appear in this case. (These nonanswering defendants will be
referred to as the “nonappearing defendants.”) The Clerk
entered certificates of default as to Primera Ocean, Dkt. No.
293, and J.P.C. lnvestments, Dkt. No. 294. Because the
nonappearing defendants never answered the amended complaint
or appeared in this action, they accordingly never raised lack
of personal jurisdiction as an affirmative defense.

166. The appearing defendants first raised the issue of whether
the Court lacks personal jurisdiction over them under Daimler

in a letter dated April 16, 2018. See Dkt. No. 315.

48

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 49 of 68

167. ln the time between the decision in Daimler and the
defendants’ April 16, 2018 letter, the appearing defendants:
Answered d’hmico Dry’s amended complaint without

mentioning Daimler, Dkt. Nos. 176, 178-79;

Filed two motions to dismiss the amended complaint on
grounds other than lack of personal jurisdiction, Dkt.
Nos. 153-58, 163-65, 186-87, 196-97;

Raised numerous pretrial discovery issues with the
Court, Dkt. Nos. 173, 218, 221, 227, 231, 236;

Participated ill a Court-supervised settlement
conference, Dkt No. 216 and ECF entry on November 30,
2015;

Participated in several conferences with, the Court,
see, e.g., Dkt. Nos. 136-37, 151-52, l83-84, 246, 265;

Signed onto a joint pretrial order, Dkt. No. 250;

Submitted pretrial findings of fact and conclusions of
law, Dkt. Nos. 25l, 254, 256;

Participated in a four-day bench trial (May 9-12,
20l6); and

Submitted posttrial findings of fact and conclusions
of law, Dkt. Nos. 299, 302-05r 307.

168. On February 18, 2016, the Second Circuit Court of Appeals

decided Brown v. Lockheed Martin Corp., in which it applied

 

Daimler and held that registration to do business in
Connecticut did not provide consent to general jurisdiction in
Connecticut courts. 814 F.3d 619,r 639-41 (2d Cir. 2016). ln
the period between §rpwn was decided and the defendants’ April
16, 2018 letter, the appearing defendants appeared at a
conference, participated in the four-day bench trial, and
submitted posttrial findings of fact and conclusions of law.

See Findings of Fact, supra, at l 167.

49

 

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 50 of 68

 

III. CONCLUSIONS OF LAW

A. Personal Jurisdiction over Primera and the Other
Appearing Defendants

1.The Supreme Court's decision in Daimler established that,
except in an “exceptional” case, a corporate defendant may be
treated as “essentially at home,” and subject to a state’s
general personal jurisdiction, only where it is incorporated
or maintains its principal place of business. 571 U.S. at 138-
39 & nn.18-19.

2.The Daimler decision addressed minimum contacts, holding that
“continuous and systematic” contacts alone are insufficient to
establish general personal jurisdiction and thus rejected the
idea that a company could be brought into court merely for

“doing business” in a state. ld.; see Gucci Am., lnc. v.

 

Weixing Li, 768 F.3d 122, 135 (2d Cir. 2014).

3.ln light of Daimler, courts have determined that a company’s
compliance with a state’s registration statutes cannot
constitute consent to general jurisdiction. See, e.g., §£pwn,
814 F.3d at 639-41 (applying Daimler and holding that
registration to do business in Connecticut did not provide
consent to general jurisdiction in Connecticut courts);

Chatwal Hotels & Resorts LLC v. Dollywood Co., 90 F. Supp. 3d

 

97, 105 (S.D.N.Y. 2015) (“[T]he mere fact of [a defendant's]

being registered to do business is insufficient to confer

50

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 51 of 68

general jurisdiction in a state that is neither its state of
incorporation or its principal place of business.”);

AstraZeneca AB v. Mylan Pharm., lnc., 72 F. Supp. 3d 549, 556

 

(D. Del. 2014) (discussing Daimler and holding that complying
with Delaware's business registration statutes - which are
mandatory for doing business with the state - does not
constitute consent to general jurisdiction), aff’d sub nom.,
Acorda Therapeutics lnc. v. Mylan Pharml lnc., 817 F.3d 755
(Fed. Cir. 2016).

.lhe parties explicitly or implicitly agree that under Daimler,
there is no general personal jurisdiction over any of the
appearing defendants in this case. The plaintiff has not
contended that there is specific personal jurisdiction over
any of the appearing defendants to enforce the English
Judgment against them. The only issue, then, is whether the
appearing defendants are entitled to dismissal for lack of
general personal jurisdiction or whether they have forfeited
that defense.

.Summarily asserting the affirmative defense of lack of
personal jurisdiction in an answer is sufficient to preserve
the defense under Federal Rule of Civil Procedure 12(h)(1).

Hamilton v. Atlas Turner, lnc., 197 F.3d 58, 60 (2d Cir.

 

1999).

51

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 52 of 68

 

6.However, a delay in pursuing a personal jurisdiction defense -

such as failing to argue lack of personal jurisdiction in a

 

motion to dismiss - may result in forfeiture of the defense,
even where the defense was asserted in a timely answer. §ee
id.; Datskow v. Teledyne, lnc., Cont’l Prod. Div., 899 F.2d
1298, 1303 (2d Cir. 1990) (holding that a defendant forfeited
the defense of improper service by participating in litigation
for four months after raising the personal jurisdiction issue
in its answer).

7. ln determining whether the appearing defendants have forfeited
their personal jurisdiction defense, the Court considers the
length of time between the filing of their answers and the
April l6, 2018 letter that specifically argued the effect of
Daimler - nearly three years - and the appearing defendants'
considerable pretrial, trial, and posttrial activity during
that period. §ee Hamilton, 197 F.3d at 61; Findings of Fact,
§Ep§a, at ll 163-164, 166-167. These considerations weigh
heavily against the ability of the appearing defendants to
claim a defense of lack of personal jurisdiction. §ee
Hamilton,r 197 F.3d at 61-63 (holding that a defendant
forfeited the personal jurisdiction defense raised in its
answer by waiting four years to pursue the defense and passing
up at least four opportunities to do so); Datskow, 899 F.2d at

1303 (same, where the defendant waited four months to pursue

52

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 53 of 68

the defense after raising it in the answer and, in the
interim, the defendant attended a conference and participated
in scheduling discovery and motion practice); Allgaier v.
Peterson, No. l3cv5112, 2015 WL 5459808, at *3 (S.D.N.Y. Aug.
13, 2015) (same, where the defendants delayed seventeen months
in litigating personal jurisdiction after raising itr and
attended several conferences and “passed up multiple chances
to litigate” the defense in that period}; see also Laydon v.

Mizuho Bank, Ltd., No. 12cv3419, 2015 WL 1499185, at *7

 

{S.D.N.Y. Mar. 31, 2015) {holding that a set of defendants
waived their personal jurisdiction defense based on Daimler by
failing to “promptly assert” it in the seven months following
the date Daimler was decided).

.The circumstances of the proceedings at the time the personal
jurisdiction defense was first raised in the answers and
subsequently pursued in April 2018 is also significant. §ee
Hamilton, 197 F.3d at 62 (“By withholding its motion [to
dismiss], [the defendantl gambled that it could raise the
personal jurisdiction issue on the eve of trial, in case a
trial occurred.”). ln this case,r after initially raising the
defense of lack of personal jurisdiction in their answers, the
appearing defendants waited about three years to pursue that
defense in their April 2018 letter. The appearing defendants

asserted that defense after litigating two motions to dismiss

53

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 54 of 68

and participating in a four-day bench trial. There is a
powerful inference that those defendants were simply
attempting to preserve yet another litigation tactic.

9.Given this case’s circumstances, it is plain that the
appearing defendants have forfeited their personal
jurisdiction defense and are therefore subject to this Court’s
jurisdiction.5

10. lherefore, the English Judgment may be enforced against
Primera. Whether the English Judgment may be enforced against
the other appearing defendants depends on whether they are
alter egos of Primera. lhat issue is discussed below. §ee
Section lll. C., inf£a.

B. Personal Jurisdiction over the Nonappearing Defendants
11. d'Amico Dry seeks default judgments against the

nonappearing defendants, namely Paul Coronis, Nicholas

 

5 The appearing defendants argue that the date beginning the
period in which any forfeiture of their personal jurisdiction
defense could take place is February 18, 2016, when Brown, 814
F.3d 619, was decided because Brown determined that registration
to do business in a state is not a basis for general personal
jurisdiction. But, by basing their personal jurisdiction
argument primarily on Daimler, the appearing defendants tacitly
concede that the date on which Brown was decided is not relevant
to the forfeiture issue. ln any event, the time between when
Brown was decided and when the appearing defendants raised their
personal jurisdiction defense, as well as the significant
activity they engaged in during that period related to this
case, see Findings of Fact, supra, at ll 167-168, similarly
justify forfeiture of the defense.

54

 

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 55 of 68

Coronis,r Primera Ocean Services S.A., and J.P.C. lnvestments
S.A. The Clerk issued certificates of default against Primera
Ocean and J.P.C. lnvestments but Paul Coronis and Nicholas
Coronis successfully urged the Clerk not to enter certificates
of default against them. The defendants contend that Paul
Coronis and Nicholas Coronis were not properly served under
the Hague Convention and therefore the Court cannot enter
default judgments against them because the Court does not have
jurisdiction over them. No specific argument has been made on
behalf of Primera Ocean and J.P.C. lnvestments.

12. Before entering a default judgment, a court may consider
sua sponte whether it has personal jurisdiction over the

defaulting parties. City of New York v. Mickalis Pawn Shop,

 

LLC, 645 F.3d 114, 133 (2d Cir. 2011). “A non-appearing
defendant does not, by defaulting, forfeit its right to
challenge any ensuing default judgment for lack of personal

jurisdiction."6 ld. at 139. The Court chooses to assess the

 

6 The Second Circuit Court of Appeals has recognized that “[i]t
might seem anomalous” that an appearing party can forfeit a
personal jurisdiction defense while a nonappearing party with
notice may challenge a default judgment as void for lack of
personal jurisdiction. See “R” Best Produce, lnc. v. DiSapio,
540 F.3d 115, 123 (2d Cir. 2008). The court noted, however, that
“the unstated rationale for the distinction is very likely that
a non“appearing defendant, even with notice, should be spared
the burden of defending in a distant forum and a plaintiff
should be careful to join only those defendants as to whom

 

55

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 56 of 68

 

personal jurisdiction of the nonappearing defendants in this

case. Cf. Johnson & Johnson v. Azam lnt’l Trading, No.

 

07cv4302, 2013 WL 4048295, at *4 (E.D.N.Y. Aug. 9, 2013) (“ln
light of the facts of this case, in which the defendants in
default are not residents of the Eastern District of New York
and had only limited contacts here, l elect to consider the
question of personal jurisdiction.”).

13. When seeking a default judgment, “although the plaintiffs
retain the burden of proving personal jurisdiction, they can
satisfy that burden with a prima facie showing, and may rest
their argument on their pleadings, bolstered by such
affidavits and other written materials as they can otherwise

obtain.” SEC v. Aimsi 'l'echs.,r lnc., 650 F. Supp. 2d 296, 301

 

(S.D.N.Y. 2009) (quotation marks omitted). ln this case,
d'Amico Dry takes the additional step of arguing that they
proved at the nonjury trial that the nonappearing defendants
are alter egos of Primera, and therefore the Court has
personal jurisdiction over them under an alter ego theory of
jurisdiction. Specifically,r d'Amico Dry contends that the
nonappearing defendants are alter egos of Primera and argues
that (1) because Primera is subject to the Court’s

jurisdiction, so are its alter egos; and (2) because Primera

 

personal jurisdiction can successfully be established in the
original action.” ld.

56

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 57 of 68

and the other appearing defendants participated fully in the
proceedings, any objections to service of process and personal
jurisdiction by the nonappearing defendants were forfeited by
the appearing defendants.

14. ln general,r alter egos are treated as one entity for
purposes of jurisdiction. Wm. Passalacqua Builders lnc. v.

Resnick Dev. So., lnc., 933 F.2d 131, 142-43 (2d Cir. 1991).

 

Moreover, personal jurisdiction exists over a party where its
corporate alter ego has “participated fully in the proceedings
and therefore waived any objections to lack of service of
process.” Kidder, Peabody & Co. v. Maxus Energy Corp., 925
F.2d 556, 562 (2d Cir. 1991).

15. d’Amico Dry pleaded adequately that the nonappearing
defendants were alter egos of Primera and bolstered this claim
with evidence at trial. This Court has jurisdiction over
Primera, and Primera, as well as the rest of the appearing
defendants, participated fully in this proceeding. Therefore,
the Court has personal jurisdiction over the nonappearing
defendants including Paul Coronis and Nicholas Coronis,
regardless of whether Paul Coronis and Nicholas Coronis were

properly served. See Passalacqua Builders, 933 F.2d at 142-43;

 

Kidder, Peabody & Co., 925 F.2d at 562; cf. Totalplan Corp. of

 

 

Am. v. Lure Camera Ltd., 613 F. Supp. 451, 458 {W.D.N.Y. 1985)

 

(concluding that a first corporate defendant's forfeiture of

57

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 58 of 68

its personal jurisdiction defense extended to a second

 

corporate defendant and two individual defendants who
allegedly used the first corporate defendant as a mere shell
for their own conduct).

16. lt would be particularly inappropriate to find that there
was no personal jurisdiction over Paul Coronis and Nicholas
Coronis based on the alleged insufficiency of the service of
process on them. They both had actual knowledge of these
proceedings. Moreover, Paul Coronis actually appeared in New
York and testified at the trial on behalf of the appearing
defendants, and also testified at a deposition as the Rule
30(b)(6) witness on behalf of the appearing alter ego
defendants.

17. Because the Court has jurisdiction over the nonappearing
defendants, and because those defendants did not appear in
this action, d’Amico Dry's request for a default judgment
against the nonappearing defendants - namely Paul Coronis,
Nicholas Coronis, Primera Ocean Services S.A., and J.P.C.
lnvestments S.A. - is granted.

18. Therefore, the nonappearing defendants are liable for the

English Judgment against Primera.

58

19.

20.

21.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 59 of 68

C. Alter Ego Liability of the Appearing Alter Ego
Defendants

The parties agree that federal maritime law applies in
assessing whether the web of appearing alter ego defendants

are alter egos of Primera. See NYKCool A.B. v. Ecuadorian

 

Line, lnc., 562 F. App’x 45, 46 (2d Cir. 2014) (summary
order}; N. Tankers (Cyprus} Ltd. v. Backstrom, 967 F. Supp.
1391, 1398-99 (D. Conn. 1997); see also Alter Ego Defs.'
Posttrial Mem. at 4; d’Amico Dry's Posttrial Mem. at 37.

To pierce the corporate veil under federal maritime law, a
plaintiff must show that an alter ego was used to “perpetrate
a fraud” pr was “so dominated” and its corporate form so
“disregarded” that the alter ego “primarily transacted

[another entity’s] business rather than [its] own corporate

business.” Kirno Hill Corp. v. Holt, 618 F.2d 982, 985 (2d

 

Cir. 1980). d'Amico Dry contends that the corporate veil
should be pierced because the appearing alter ego defendants
were “so dominated” by Primera.

The alleged domination asserted as the basis for piercing
the corporate veil must have occurred at or about the time of

the complained-of transaction. See ln Re Arbitration Between

 

Holborn Oil Trading Ltd. & lnterpol Bermuda Ltd., 774 F. Supp.

840, 845 (S.D.N.Y. 1991) (citing Passalacqua Builders, 933

 

F.2d at 138). “As clearly indicated in Passalacqua Builders,

 

59

 

22.

23.

Passalacqua Builders,

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 60 of 68

the inquiry for piercing the corporate veil examines the full
spectrum of the relations between the parent corporation and
its alleged alter ego.” Holborn Oil, 774 F. Supp. at 845.
Factors relevant to determining whether one entity is the

“alter ego” of another - or, in this case, whether the web of
appearing Coronis family controlled alter ego defendants are

alter egos of Primera - include the following:

(1) the absence of the formalities and paraphernalia
that are part and parcel of the corporate existence,
i.e., issuance of stock, election of directors,
keeping of corporate records and the like, (2)
inadequate capitalization, (3) whether funds are put
in and taken out of the corporation for personal
rather than corporate purposes, (4) overlap in
ownership,r officers, directors, and personnel, (5)
common office space, address and telephone numbers of
corporate entities, (6) the amount of business
discretion displayed by the allegedly dominated
corporation, (7) whether the related corporations deal
with the dominated corporation at [arm’s] length, (8)
whether the corporations are treated7 as independent
profit centers, (9) the payment or guarantee of debts
of the dominated corporation by other corporations in
the group, and (10) whether the corporation in
question had property that was used by other of the
corporations as if it were its own.

933 F.2d at 139; Clipper Wonsild Tankers

 

 

Holding A/S v. Biodiesel Ventures, LLC, 851 F. Supp. 2d 504,

 

509-10 (S.D.N.Y. 2012).

There is no rule about how many factors must be met to

warrant piercing the corporate veil; rather, “the general
principle guiding courts in determining whether to pierce the

corporate veil has been that liability is imposed when doing

60

24.

25.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 61 of 68

so would achieve an equitable result.” Williamson v. Recovery

 

Ltd. P'ship, 542 F.3d 43, 53 (2d Cir. 2008) (quotation marks

omitted).

The facts of this case warrant piercing the corporate veil.

See generally, Findings of Fact, supra, at ll 62, 91, 107,

139; see, e.g.,

(10)

Lack of corporate formalities, id. at ll 89, 156-
160;

lnadequate capitalization, id. at ll 29, 85, 88,
120, 144;

lntermingling of funds, id. at ll 63-66, 69, 104;

Overlap in ownership, officers, directors, and
personnel, id. at ll 50-54, 6l, 99, 113-114, 121-
122;

Common office space and addresses,r id. at ll 7-
16, 18-20, 76;

Lack of business discretion, id. at ll 125-128;

Lack of arm’s length dealing, id. at ll 63-69,
82;

Corporate entities not treated as individual
profit centers, id. at ll 63-69, 104;

Payment or guarantee of debts between the
defendants,r id. at ll 53-57, 82, 129-135; and

lntermingling of property, id. at ll 76, 154.

lndeed, this case is factually similar to NYKCool A.B. v.

Pacific lnternational Services, lnc., in which a court in this

 

District applied factors mirroring the Passalacqua Builders

 

factors to hold a web of alter ego defendants liable for a

maritime arbitration award against the parent company

defendant. See No. 12cv5754, 2013 WL 1274561, at *8-12

61

26.

27.

28.

Case 1:09-cv-O7840-.]GK Document 350 Filed 12/22/18 Page 62 of 68

(S.D.N.Y. Mar. 29, 2013), aff’d sub nom. NYKCool A.B. v.

 

Ecuadorian Line, lnc., 562 F. App’X 45. In NYKCool, as in this

 

case, each of the ten factors weighed toward piercing the
corporate veil. §ee id; at *9-10.

The web of appearing Coronis family controlled alter ego
defendants are liable for the English Judgment against
Primera, namely Sonic Finance lnc., Mirage Finance lnc., Handy
Finance lnc., Pasha Finance lnc., Movida Finance lnc., Element
Finance lnc., Caldera Marine Co. Ltd., Adalia Marine Co. Ltd.,
Seasatin Navigation lnc., Annamar Navigation lnc., Seasafe
Navigation lnc., Chemnav lnc., Primebulk Shipmanagement Ltd.,

Bulknav lnc., and Chemnav Shipmanagement Ltd. See Passalacgua

Builders, 933 F.Zd at 139-40; NYKCOOl, 20l3 WL l27456l at *8-

12.

Therefore, all of the defendants - both the nonappearing
defendants and the appearing defendants - are liable for the
English Judgment against Primera.

D. Liability of Primebulk as a Successor-in-Interest to
Primera

In addition to holding Primebulk liable as an alter ego of
Primera, d’Amico Dry seeks to hold Primebulk liable as the

successor-in-interest to Primera.7

 

7 The alter ego defendants request that the Court exercise “its
discretion” to refuse to consider d'Amico Dry’s successormin-

interest argument because it was not alleged in d'Amico Dry's

62

 

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 63 of 68

29. “New York . . . recognizes that when one company sells or
transfers all of its assets to another company, the acquiring

company generally does not become liable for the debts or

liabilities of the seller/transferor. . . . New York also
recognize[s] four exceptions to this rule: (1) where the buyer
expressly assumed the debt at issue; (2) where the transaction

was undertaken to defraud creditors; (3) where the transaction
constitutes a de facto merger; or (4) where the successor is a
mere continuation of the predecessor.” Tommy Lee Handbags Mfg.

Ltd. v. 1948 Corp., 971 F. Supp. 2d 368, 378 (S.D.N.Y. 2013)

 

(citation omitted).8

 

amended complaint. Alter Ego Defs.’ Posttrial Mem. at 10. The
alter ego defendants cite to Federal Rule of Civil Procedure
8(a)(2), which requires a plaintiff to plead a short and plain
statement of its claim in order to provide the defendants with
fair notice of the plaintiff's claim and the grounds upon which
the claim rests. See Bell Atl. Corp. v. Twombly, 550 U.S. 544,
554 (200?). The amended complaint contains sufficient
allegations concerning Primebulk’s taking over of Primera’s
business to provide fair notice of d'Amico Dry's successorein-
interest theory. §ee Amended Compl. ll 59-70.

 

8 The parties do not specify whether New York law or federal
common law applies in determining successor-inwinterest
liability. However, the result in this case would not change
based upon application of one versus the other. “ln the context
of successor liability and the exceptions to the general rule,
it is best understood that federal common law and traditional
common law are virtually synonymous, and, for the most part,
traditional common law and the common law of a particular state
are essentially interchangeable . . . . ln terms of cases
occurring within New York, the Second Circuit held that New

63

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 64 of 68

30. Generally, successor-inminterest liability “attaches to a
corporation as a mere continuance only when one corporation
survives the transaction”; that is, where the predecessor
corporation is extinguished. NYKCool, 2013 WL 1274561 at *13
(quotation marks omitted). But courts have made exceptions to
this rule where “it appeared that the successor corporation
was created to avoid liability to the plaintiff,r or where the
predecessor corporation continued only as a shell and
conducted no business.” ld;

31. In this case,r Primera transferred its assets to Primebulk,
a corporation created apparently to avoid liability to d’Amico
Dry for the English Judgment. §ee Findings of Fact, supra, at
ll 72-78, 83, 91. After the transfer, Primera continued to
exist as a corporation, but only as a shell devoid of assets.
§ee id; Therefore, Primera's continued existence does not
preclude Primebulk’s liability as a successor-in-interest to
Primera under a mere continuance theory.

32. To determine whether Primebulk is a mere continuance of
Primera, the Court assesses four factors:

(1) continuity of ownership; (2) cessation of ordinary

business and dissolution. of the acquired, corporation
as soon as possibie; (3) assumption by the purchaser

 

 

York’s common law follows the traditional common law rules of

successor liability.” Gallo v. Wonderly Co., No. 12cv1868, 2014
WL 36628, at *10 n.l5 (N.D.N.Y. Jan. 6, 2014) (citing New York
v. Nat’l Serv. lndus., Inc., 460 F.3d 201, 203 (2d Cir. 2006)).

 

 

64

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 65 of 68

 

of the liabilities ordinarily necessary for the
uninterrupted continuation of the business of the
acquired corporation; and (4) continuity of
management,r personnel, physical location, assets, and
general business operation.

NYKCool, 2013 WL 1274561 at *12~14.

33. Each factor supports holding Primebulk liable as a
successor»in-interest under the mere continuance theory: (1)
Primera transferred its business to Primebulk without
consideration while maintaining similarities in ownership, see
Findings of Fact, supra, at ll 76*78; (2) Primera then became
a shell, devoid of assets, see id; at ll 76-78, 83, 91; (3)
Primebulk assumed some of Primera’s liabilities (along with
other alter ego entities} a although not Primera’s debt to
d'Amico Dry - and continued Primera’s business without
interruption, see id; at ll 76-88, 91; and (4) Primebulk and
Primera share the same leaders, personnel, location, assets,
and general business, see id;

34. Primebulk is liable for the English Judgment as Primera’s
successor-in~interest.

E. Interest and Attorney’s Fees

35. As part of the English Judgment, postjudgment interest has
accrued at a rate of 8 percent per annum, in accordance with
English law, since June 19, 2009.

36. When determining the interest rate to be applied when

enforcing a foreign judgment, courts generally apply the

65

37.

38.

39.

40.

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 66 of 68

interest rate set forth in the foreign country judgment under

the law of the rendering court. Seer e.g., Armada (Singapore)

 

Pte Ltd. v. N. China Shipping Co. Ltd. (BVI), No. 09cv5069,

 

2010 WL 481061, at *4 (S.D.N.Y. Jan. 14, 2010) (applying the 8
percent per annum English judgment interest as “pre-judgment”

interest to the enforcement action); Dynamic Cassette lnt’l

 

Ltd. v. Mike Lopez & Assocs.,r 923 F. Supp. 8, 10, 12 (E.D.N.Y.

 

1996) (applying 8 percent per annum English judgment interest
from the date of the entry of the English judgment to the
entry of the federal court judgment on that English judgment},

report and recommendation adopted, Dkt. No. 17, E.D.N.Y. April

 

24, 1996.

d'Amico Dry is entitled to the interest that has accrued at
a rate of 8 percent per annum on the English Judgment after it
was entered on June 19, 2009.

After judgment is entered in this case, postjudgment
interest shall accrue at the rate set forth in 28 U.S.C.

§ 1961.

The English Judgment and the FFA also provided for future
legal fees incurred in collecting the judgment. Ex. l; Ex. 31
at 88; Ex. 104; Stipulated Fact l 39.

d'Amico Dry is awarded the legal fees and costs incurred in

its efforts to enforce the English Judgment. These costs and

66

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 67 of 68

fees are to be assessed in accordance with Federal Rule of
Civil Procedure 54(d).
CONCLUSION
The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit.
d’Amico Dry’s request for a default judgment against Paul
Coronis, Nicholas Coronis, Primera Ocean Services S.A., and
J.P.C. lnvestments S.A. is granted.
The Clerk is directed to enter judgment for d’Amico Dry and
against all of the defendants as follows:
- $l,794,334.93, representing the English Judgment, which
awarded d'Amico Dry $1,766,2?8.54 (comprising the principal
and compound interest at the contractual rate up until the

English Judgment was entered) plus $28,056.39 in legal
costs related to that action;

- the interest that has accrued on the $1,794,334.93 award at
a rate of 8 percent per annum since June 19, 2009, until
judgment is entered in this case; and

- attorney's fees and costs to be assessed in accordance with
Federal Rule of Civil Procedure 54(d).

Once judgment is entered, d'Amico Dry is entitled to

postjudgment interest pursuant to 28 U.S.C. § 1961.

67

Case 1:09-cv-07840-.]GK Document 350 Filed 12/22/18 Page 68 of 68

The Clerk is directed to close all pending motions in this

case.
SO ORDERED.

Dated: New York, New York »/W\\

December 22, 2018 §dp-/FYASK i:;“é;;;é§j@
f f ‘

L

J John G. Koeltl
United States District Judge

.¢1

68

